Citation Nr: 9902237	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-09 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
flatfoot, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for status post left 
foot hammertoe surgery and osteomyelitis of the second 
metatarsal bone, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983, and from August 1985 to September 1996.

This appeal comes before the a Board of Veterans Appeals 
(Board) on appeal from a rating decision of December 1996 by 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO0.

The veteran submitted a VA Form 21-4138, Statement in Support 
of Claim, in March 1997.  He asserted therein that due to 
problems associated with his feet as well as other disorders 
he was unable to obtain gainful employment.  The Board 
construes this as a claim for entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  As this issue has not been adjudicated by 
the RO, it is referred to the RO for appropriate action.


REMAND

The Board finds that the claims currently on appeal are well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991); the claims are plausible.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992). 

Once it has been determined that a claim is well grounded, VA 
has a statutory obligation to assist him in the development 
of facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This includes the duty to conduct a thorough 
and contemporaneous medical examination under appropriate 
circumstances.  See 38 C.F.R. § 3.326 (1998); Green v. 
Derwinski, 1 Vet. App. 121, 123 (1991); Lineberger v. Brown, 
5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 
454 (1993).  

A VA examination was conducted in May 1997.  At that time the 
examiner did not comment as to whether the veteran's 
bilateral pes planus disability was shown to include pain on 
manipulation, indication of swelling on use, or 
characteristic callosities, criteria required for a 30 
percent rating.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5276 (1998). 

In DeLuca v. Brown, 8 Vet.App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. §§ 
4.40, 4.45 (1995) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board must consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1995), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet.App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1995).  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement. 38 C.F.R. § 4.45 (1995). 

In view of these facts, the Board is of the opinion that 
additional development is warranted.  Accordingly, the case 
is REMANDED to the RO for the following:

1.  The RO should also notify the veteran 
that he may submit additional evidence 
and argument in support of his claims.  
See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  The RO should also ask 
the veteran to identify the names and 
complete addresses of any additional VA 
and private medical providers who have 
treated him since May 1997.  After 
securing any necessary release, the RO 
should attempt to obtain records of any 
treatment identified by the veteran.

2.  The RO should request that the 
veteran be accorded a comprehensive VA 
examination by an orthopedist to 
determine the severity of the veteran's 
bilateral foot disabilities.  All tests 
indicated are to be conducted.  The 
examiner should be requested to render 
findings and/or opinions as to whether 
objective evidence of marked deformity, 
such as pronation and/or abduction, is 
present and, in addition, whether 
indications of accentuated pain on 
manipulation and use, manifestations of 
swelling on use.  The examiner should 
also be requested to render an opinion as 
to the degree of functional loss due to 
pain as well as functional loss due to 
weakness, fatigability, incoordination or 
pain on movement attributable to the 
veterans feet and toes.  See DeLuca, 
supra.  The examiner should also provide 
an opinion as to the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  All findings and opinions, and 
the reasons and bases therefor, should be 
set forth in a clear, logical, and 
legible manner on the examination report.  
The claims folder and a copy of this 
Remand are to be made available to the 
examiner prior to this evaluation.

3.  Subsequently, the RO should 
readjudicate the issues in appellate 
status, to include consideration of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998).  

After completion of the requested development, the case 
should be reviewed by the originating agency.  If the 
decision as to one or both of the issues currently on appeal 
remains adverse to the veteran, he and his representative 
should be furnished a Supplemental Statement of the Case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
